DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  step d should be written as:
“(d), when the liquid marker slug enters at least one of the hydraulic fractures, detecting a pressure response and measuring a volume of the fracturing fluid injected at stage (c); and”
Claim 13 is objected to because of the following informalities: Step (e) should rewritten (similar to claim 1) as:
	“(e) detecting a pressure response when the liquid marker slug enters at least one of the hydraulic fractures, detecting a pressure response, and measuring a volume of the fracturing fluid injected at stage (d);”

Claim 22 is objected to because of the following informalities: the claim should rewritten as:
22. (currently amended) The method of claim 13, wherein fluid injection the injection of fluids at stages (a)-(d) is performed through perforation clusters in [[the]] casing.
Claim 24 is objected to because of the following informalities: the claim should rewritten as
of (a), (b), (c), and (d) are performed several times in accordance with [[the ]]an injection schedule.
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites: “The method of claim 1, wherein a fluid-injection rate at stages (a), (b), (c) is kept constant.”  It is unclear if the fluid injection rate is constant for all of (a), (b), and (c); each one of (a), (b), and (c) at the same or different rates, or only one of (a), (b), and (c).
Claim 21 recites “The method of claim 13, wherein a fluid injection rate at stages (a), (b), (c), (d) is kept constant.” It is unclear if the fluid injection rate is constant for all of (a), (b), (c) and (d); each one of (a), (b), (c) and (d) at the same or different rates, or only one of (a), (b), (c) and (d).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20120193092 A1) to Qu, in view of ( US 20040103376 A1) to Pandey.
Regarding claim 1:  Qu discloses a method for detecting a hydraulic fracture position in a well [0002], [0009], comprising: 
(a) injecting a fracturing fluid [0016] into a well at a pressure above a fracturing pressure and producing at least one hydraulic fracture [0004],[0009]; 
(b) injecting a liquid marker slug into the well; [0010 “gelling grout” is considered a liquid, see also 0021, 0023-0024. The gelling grout hardens from a material having “ a viscosity and density close to water” ]
(c) injecting the fracturing fluid into the well, behind the liquid maker slug (Figure 2, the grout barriers have fracturing fluids on both sides- see also [0010])
(d) when the liquid marker slug enters at least one of the hydraulic fractures, detecting a pressure response [0022],  and 
(e) determining the position of  the at least one hydraulic [0022]
However, Qu does not disclose measure a volume of the fracturing fluid injected at stage (c);
Pandey teaches that it is well known to correlate volumes and depths [0101] for wellbores (fig 19), see also [0123]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Qu to measure the displaced volume of the injected fluid is step c, and calculate the depth at with the marker slug is located, in view of Pandey, so as to 
Regarding claim 2:  Qu discloses wherein the marker slug has a different viscosity and/or density than the fracturing fluid at stages (a) and (c). ( [0020-0021,0024] “have any suitable form, chemistry and properties”, furthermore in order to generate a reflected pressure pulse [0019], the slug would require a different density.
Regarding claim 3: Qu discloses the claimed invention except wherein the marker slug viscosity is at least ten times higher than the fracturing fluid viscosity. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have designed the marker plug wherein the viscosity of marker slug is at least ten times higher than the viscosity of fracturing fluid, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4: Qu discloses the claimed invention except wherein the marker slug viscosity is at least ten times lower than the fracturing fluid viscosity. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have designed the marker plug wherein the viscosity of marker slug is at least ten times lower than the viscosity of fracturing fluid, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9: Qu discloses the claimed invention except explicitly wherein a fluid injection rate at stages (a), (b), (c) is kept constant. 

Regarding claim 12: Qu discloses the claimed invention except explicitly wherein one or more stages (a), (b), (c) are performed several times in accordance with an injection schedule. 
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Qu to repeat the injection several times as part of a plan, i.e. injection schedule, in order to obtain a larger data set (repeat measurements) in order to verify the validity of the measurements. 

Claim 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20120193092 A1) to Qu, in view of ( US 20040103376 A1) to Pandey, and further in view of (US 4530402 A) to Smith.
Regarding claim 5: Qu discloses the claimed invention except wherein the marker slug further comprises solid particles or fibers. 
Smith teaches a spacer fluid (Marker) with solid particles (Abstract- spheres).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have 
Regarding claim 6: Qu discloses the claimed invention except wherein the marker slug further comprises a weighting material that increases marker slug density or a lightweight material that that decreases marker slug density
Smith teaches a spacer fluid (Marker) with a lightweight material that reduced density (Abstract- hollow spheres).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the composition of the marker slug of Qu, to have a lightweight material, in view of Smith, so as to change the density and reduce and control the hydrostatic head (Abstract).
Regarding claim 8: Qu discloses the claimed invention except wherein the lightweight material comprises cenospheres or hollow polymer spheres.
Smith teaches a spacer fluid (Marker) with hollow glass spheres (Abstract- hollow glass spheres, Col 4, line 45 are considered cenospheres, as per Wikipedia “ cenosphere as defined above is synonymous with microballoons or glass microspheres”).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the composition of the marker slug of Qu, to have a lightweight material comprising cenospheres, in view of Smith, so as to change the density and reduce and control the hydrostatic head (Abstract).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20120193092 A1) to Qu, in view of ( US 20040103376 A1) to Pandey in view of (US 6148917 A) to Brookey.
Regarding claim 7: Qu discloses the claimed invention except wherein the weighting material comprises barite or hematite. 
Brookey teaches that it is known to increase the density of a pill with a weighting material of barite (Col 2, lines 34-65).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the composition of the marker slug of Qu, to have weighting material, in view of Watson, in order to effect the change in the density of the fluid marker (Col 2, lines 34-65). Furthermore, using barite to increase the weight of the fluid amounts to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 10-11, 13-16, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20120193092 A1) to Qu, in view of ( US 20040103376 A1) to Pandey, in view of (US 20130062066 A1) to Broussard.
Regarding claim 10: Qu discloses the claimed invention except wherein the fluid injection stages (a)-(c) is performed through perforation clusters in casing. 
Broussard teaches flowing fracturing fluid through perforations 13.([0018] and Figure 1).

Regarding claim 11: Qu discloses the claimed invention except wherein the fluid injection at stages (a)-(c) is performed through fracturing sleeve openings. . 
Broussard teaches flowing fracturing fluid through sleeve valves 34 of 30 in a string 14. (Figure 1).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Qu to perform the injection steps through a sleeve valve with opening, in view of Broussard, in order to access the other side of work string and perform the steps in through a completion string 14. Furthermore, this amount s to no more than combining prior art elements according to known methods to yield predictable results.
Regarding claim 13:  Qu discloses a method for detecting a hydraulic fracture position in a well [0002], [0009], comprising: 
(a) injecting a fracturing fluid [0016] ; 
(b) increasing pressure above a fracturing pressure and producing at least one new hydraulic fracture; [0004],[0009]; 

(d) injecting the fracturing fluid into the well, behind the marker slug, (Figure 2, the grout barriers have fracturing fluids on both sides- see also [0010])
(e) detecting a pressure response when the liquid marker slug enters at least one of the hydraulic fractures [0022], ; and
(f) determining the position of the at least one new hydraulic fracture.  [0022] .
However, Qu fails to specifically disclose into a well having at least one hydraulic fracture and an initiation zone of at least one new hydraulic fracture, or measuring a volume of the fracturing fluid injected at stage (d). 
Pandey teaches that it is well known to correlate volumes and depths [0101] for wellbores (fig 19), see also [0123]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Qu to measure the displaced volume of the injected fluid in steps a, c and d, and calculate the depth, in real time, at which the marker slug is located, in view of Pandey, so as to known the depth [0123] of the marker slug (i.e. watch the progress in real time), and subsequently confirm the position of the hydraulic fractures.
Broussard teaches “apply a frac treatment successively to each of the isolated sections 28 by selectively opening the selective frac valves 30 and allowing the treatment fluid to interact with the adjacent zones of the formation through the opened ports 32”.

Regarding claim 14:  Qu discloses wherein the marker slug has a different viscosity and/or density than the fracturing fluid at stages (a) and (c). ( [0020-0021,0024] “have any suitable form, chemistry and properties”, furthermore in order to generate a reflected pressure pulse [0019], the slug would require a different density.
Regarding claim 15: Qu discloses the claimed invention except wherein the marker slug viscosity is at least ten times higher than the fracturing fluid viscosity. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have designed the marker plug wherein the viscosity of marker slug is at least ten times higher than the viscosity of fracturing fluid, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 16: Qu discloses the claimed invention except wherein the marker slug viscosity is at least ten times lower than the fracturing fluid viscosity. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have designed the marker plug wherein the viscosity of marker slug is at least ten times lower than the viscosity of fracturing fluid, since it has been 
Regarding claim 21: Qu discloses the claimed invention except explicitly wherein a fluid injection rate at stages (a), (b), (c) is kept constant. 
However,  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Qu to have performed his steps wherein the rate of fluid injection at stages (a), (b), (c) is kept constant, as "Obvious to try" – choosing from a finite number of identified, predictable solutions (same rates, different rates), with a reasonable expectation of success (perform the location tracking operation).
Regarding claim 22: Qu discloses the claimed invention except wherein fluid injection at stages (a)-(c) is performed through perforation clusters in casing. 
Broussard teaches flowing fracturing fluid through perforations 13.([0018] and Figure 1).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Qu to perform the injection steps through  the perforation clusters in the casing, in view of Broussard, in order to access the other side of the casing, and perform the steps in a cased well. Furthermore, this amount s to no more than combining prior art elements according to known methods to yield predictable results.
Regarding claim 23: Qu discloses the claimed invention except wherein the fluid injection at stages (a)-(c) is performed through fracturing sleeve openings. . 

It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Qu to perform the injection steps through a sleeve valve with opening, in view of Broussard, in order to access the other side of work string and perform the steps in through a completion string 14. Furthermore, this amount s to no more than combining prior art elements according to known methods to yield predictable results
Regarding claim 24: Qu discloses the claimed invention except explicitly wherein one or more stages (a), (b), (c) are performed several times in accordance with the injection schedule. 
Broussard teaches “apply a frac treatment successively to each of the isolated sections 28 by selectively opening the selective frac valves 30 and allowing the treatment fluid to interact with the adjacent zones of the formation through the opened ports 32”.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Qu to perform his method several times in accordance with the injection schedule, in a wellbore with multiple zones of fractures,  in view of Broussard, so as to perform the fracturing operation on multiple zones while only requiring only one trip of the completion and improve production [0047].
Claim 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20120193092 A1) to Qu, in view of ( US 20040103376 A1) to Pandey and (US 20130062066 A1) to Broussard, and further in view of (US 4530402 A) to Smith.
Regarding claim 17: Qu discloses the claimed invention except wherein the marker slug further comprises solid particles or fibers. 
Smith teaches a spacer fluid (Marker) with solid particles (Abstract- spheres).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the composition of the marker slug of Qu, to have particles, in view of Smith, so as to change the density and reduce and control the hydrostatic head (Abstract).
Regarding claim 18: Qu discloses the claimed invention except wherein the marker slug further comprises a weighting material that increases marker slug density or a lightweight material that that decreases marker slug density
Smith teaches a spacer fluid (Marker) with a lightweight material that reduced density (Abstract- hollow spheres).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the composition of the marker slug of Qu, to have a lightweight material, in view of Smith, so as to change the density and reduce and control the hydrostatic head (Abstract).
Regarding claim 20: Qu discloses the claimed invention except wherein the lightweight material comprises cenospheres or hollow polymer spheres.
Smith teaches a spacer fluid (Marker) with hollow glass spheres (Abstract- hollow glass spheres, Col 4, line 45 are considered cenospheres, as per Wikipedia “ 
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the composition of the marker slug of Qu, to have a lightweight material comprising cenospheres, in view of Smith, so as to change the density and reduce and control the hydrostatic head (Abstract).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20120193092 A1) to Qu, in view of (US 20040103376 A1) to Pandey and (US 20130062066 A1) to Broussard  in view of (US 6148917 A) to Brookey.
Regarding claim 19: Qu discloses the claimed invention except wherein the weighting material comprises barite or hematite. 
Brookey teaches that it is known to increase the density of a pill with a weighting material of barite (Col 2, lines 34-65).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the composition of the marker slug of Qu, to have weighting material, in view of Watson, in order to effect the change in the density of the fluid marker (Col 2, lines 34-65). Furthermore, using barite to increase the weight of the fluid amounts to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Response to Arguments
Applicant's arguments and amendments filed 12/21/2020 have been fully considered.
The claim Abstract is accepted.
The 112 rejections of the last office action are withdrawn, however new claim objections and 112 rejections are presented in view of the claim amendments.
Applicant’s arguments have been considered but the examiner is not persuaded.
Applicant’s arguments are addressed as best understood.
Applicant argues that Qu’s gelling grout is not a liquid.
The examiner disagrees.
A gelling ground becomes a gel from another states, which is considered to be liquid.
Applicant argues that Qu does not disclose adjusting the viscosity or density.
The examiner does not rely on Qu for these features.
	Other aspects of applicants response arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEVEN A MACDONALD/Examiner, Art Unit 3674